DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. The examiner proposes  OLED WITH DUMMY PORTIONS ON NON-DISPLAY AREA

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 2 and 12 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 2 recites that “each of the plurality of protrusions comprises: a first inclined side; and a second inclined side disposed farther from the display area than the first inclined side, wherein the first inclined side extends from the side of the bank to form an obtuse angle to the side of the bank, and the second inclined side extends from the side of the bank to form an acute angle or a right angle to the side of the bank.” “Inclined” is defined as “leaning or turning away from the vertical or horizontal; sloping. ‘an inclined ramp’” (https://www.google.com/search?q=define%3A+inclined ). The examiner is not familiar with usages of “inclined” that include right angles. Thus it is not clear to the examiner what the meaning of “inclined” is here. For present purposes the examiner will interpret “inclined” to mean at any angle from the bank.
Claim 12 recites that “for each pixel column, the emission layer is formed integrally in the pixel column and a dummy pattern adjacent to the pixel column.” The “pixel column” lacks antecedent basis and is not recited in a way that is connected to the previously recited elements.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 2, 11, 12, and 13-16 are rejected under 35 U.S.C. 102(a)(1) and 102(a)(2) as being anticipated by Park, US 2004/0140759.
Claim 1: Park discloses
a substrate (1) including a display area in which pixels are arranged and a non-display area in which a plurality of dummy patterns are arranged, the non-display area surrounding the display area; 
an emission layer (6) disposed in the pixels and the plurality of dummy patterns; 
and a bank (3+4) surrounding the emission layer, wherein the bank includes a plurality of protrusions (7) protruding from a side of the bank to the plurality of dummy patterns in the non-display area:

    PNG
    media_image1.png
    564
    762
    media_image1.png
    Greyscale

Claim 2: each of the plurality of protrusions comprises: a first inclined side; and a second inclined side disposed farther from the display area than the first inclined side, wherein the first inclined side extends from the side of the bank to form an obtuse angle to the side of the bank, and the second inclined side extends from the side of the bank to form an acute angle or a right angle to the side of the bank:

    PNG
    media_image2.png
    290
    475
    media_image2.png
    Greyscale

Claim 11: each of the plurality of dummy patterns has a shape of a bar extending from an adjacent pixel row or an adjacent pixel column:

    PNG
    media_image3.png
    295
    446
    media_image3.png
    Greyscale


Claim 12: for each pixel column, the emission layer is formed integrally in the pixel column and a dummy pattern adjacent to the pixel column:

    PNG
    media_image4.png
    547
    479
    media_image4.png
    Greyscale


13. (Original) The display device of claim 1, wherein a thickness of the emission layer in a central region is smaller than a thickness of the emission layer in an edge region adjacent to the bank:

    PNG
    media_image5.png
    345
    516
    media_image5.png
    Greyscale

Claim 14: Park discloses
an anode electrode (2) disposed under the emission layer for each of the pixels in the display area; 
and a cathode electrode (9) disposed on the emission layer and the bank.
Claim 15: Park discloses
a display area where a plurality of pixels are arranged; 
a non-display area where a plurality of dummy patterns are arranged and surrounding the display area; 
an emission layer (6) disposed in the pixels and the plurality of dummy patterns; 
and a bank (3+4) surrounding the emission layer, wherein the bank includes a plurality of protrusions (71, 72) protruding from a side of the bank to the plurality of dummy patterns in the non-display area, and wherein the plurality of protrusions includes a first inclined side and a second inclined side disposed farther from the display area than the first inclined side:

    PNG
    media_image1.png
    564
    762
    media_image1.png
    Greyscale


    PNG
    media_image2.png
    290
    475
    media_image2.png
    Greyscale

Claim 16: the first inclined side extends from the side of the bank to form an obtuse angle to the side of the bank, and the second inclined side extends from the side of the bank to form an acute angle or a right angle to the side of the bank:

    PNG
    media_image2.png
    290
    475
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 3, 4, 17, and 18 rejected under 35 U.S.C. 103 as being unpatentable over Park in view of Yang, US 2015/0333110.
Claim 3: Park discloses a first bank (3) and a second bank (4) formed on the first bank. Park does not discuss the surface properties of the banks, but having the claimed properties was known in the art. See Yang, hydrophilic bank 125 and hydrophobic bank 127 ([0067]). It would have been obvious to have had such a configuration to keep the light emitting material from spilling out of the pixel; the bottom bank is to be surrounded by the light emitting material, and thus should be hydrophilic, but the upper bank extends over the light emitting material and is to keep it from going over, and thus should be hydrophobic.
Claim 4: each of the plurality of protrusions comprises: a first extended part (71) extending from the first bank; and a second extended part (72) extending from the second bank. Looking at Park FIGS. 2A and 2B, extended parts 7 (71 and 72) extend from (are connected on one side to) both banks 3 and 4. Thus both 71 and 72 can be considered respectively either the first or second extended part recited in claim 4.
Claim 17: Park discloses a first bank (3) and a second bank (4) formed on the first bank. Park does not discuss the surface properties of the banks, but having the claimed properties was known in the art. See Yang, hydrophilic bank 125 and hydrophobic bank 127 ([0067]). It would have been obvious to have had such a configuration to keep the light emitting material from spilling out of the pixel; the bottom bank is to be surrounded by the light emitting material, and thus should be hydrophilic, but the upper bank extends over the light emitting material and is to keep it from going over, and thus should be hydrophobic.
Claim 18: Park discloses a first extended part (71) extending from the first bank; and a second extended part (72) extending from the second bank. Looking at Park FIGS. 2A and 2B, extended parts 7 (71 and 72) extend from (are connected on one side to) both banks 3 and 4. Thus both 71 and 72 can be considered respectively either the first or second extended part recited in claim 18.

Allowable Subject Matter
Claims 8-10 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER BRADFORD whose telephone number is (571)270-1596. The examiner can normally be reached 10-6.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Fernando Toledo can be reached on (571)272-1867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PETER BRADFORD/Primary Examiner, Art Unit 2897